DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding claim 7:
	Replace, line 7 “a drain of the second transistor is c coupled” with “a drain of the second transistor is coupled”.

Allowable Subject Matter
	Claims 2-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a gate of a first transistor of the component is coupled with a drain of the first transistor, to a drain of a third transistor of the component, and to a gate of a second transistor of the component based at least in part on activating the first set of switches; applying, by the component while configured in the amplifier mode, a first voltage to a digit line that is coupled with a memory cell, wherein a logic state is stored at the memory cell based at least in part on the applying; activating a second set of switches coupled with the component to configure the component in a full latch mode, the second set of switches being different than the first set of switches, wherein the gate of the first transistor is coupled with a drain of a fourth transistor of the component and the gate of the second transistor is coupled with the drain of the third transistor of the component based at least in part on activating the second set of switches; outputting, by the component while configured in the full latch mode, a second voltage based on the logic state of the memory cell; and storing, by the component while configured in the full latch mode, the second voltage, and a combination of other limitations in the independent claims.
 
Independent claim 7 and/or 18, comprises similar allowable content as that of claim 2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827